DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:
In claim 18, “the weight contribution” is interpreted as “a weight contribution.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14 and 18 are rejected for the use of the term “bin”. As this term is not defined in the claims and not a well-known or common term in the art, the claims are indefinite. Applicant’s specification does not provide any clarification as to what a bin is but only refers to the bin(s) when discussing how the method or other independent claims are carried out. For the purposes of this office action, the examiner is interpreting “bin” or “bins” to be any grouping or placement into a group for the nodes. Clarification or correction is required from the applicant. Claims 2-13, 15-17, 19 and 20 are rejected for their reliance on the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under §101 as non-eligible subject matter.

In regards to claim 1, the claim is rejected because the claimed invention is directed to an abstract idea without significantly more. The claim recites reading a description of a neural network, generating a graph based on the description, selecting nodes in the neural network and placing them into groupings, and outputting another description. 

Step 2A Prong 1: The following limitations under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.

A method comprising: reading a description of a neural network, the neural network comprising a plurality of nodes; (mental process – a human can read the description of a neural network containing a description of nodes) for each one of the plurality of nodes, generating a graph corresponding to the nodes neighboring that one of the plurality of nodes within the neural network; (mental process – a human can generate a graph based on nodes from the previously read description), selecting a bin of a plurality of bins for placement of the one of the plurality of nodes; (mental process – making a choice of where to place a node can be performed by a human or categorize the node) outputting a placement description for the plurality of nodes to the plurality of bins; (mental process – summarizing the bin placement and node allocation that was performed in the previous step can be performed by a human) wherein each of the plurality of bins corresponds to a neurosynaptic chip (mental process – the assignment of a bin to a chip can be done by a human; additionally, the claim is directed towards generally linking the use of a judicial exception to a particular technological environment or field of use, the claim does not provide any additional meaningful limitation [See MPEP 2106.05(h)].).

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites no additional elements that can be considered to integrate the claim into a practical application or impose meaningful limitations. Outputting a placement description is merely extra-solution activity.  The claim is directed to an abstract idea.Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim has no additional elements that can impose meaningful limitations or amount to significantly more than the judicial exception.  Under this step, the outputting of data is supported by Berkheimer as well-understood, routine, and conventional.  The claim is not patent eligible.


In regards to claim 14, the claim is similar to claim 1 except for the claim being directed to a system and comprising “a data store; a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method…”. As the claim recites the same abstract ideas (mental processes) but recited for the performance of generic computer components, the claim is inspected under Step 2A Prong 2. The claim recites a computing node, which applicant’s specification [ Fig. 26 ] provides is a generic computing system, and a computer readable storage medium with executable instructions for the computer to carry out the method recited in claim 1. As a generic computing system and a generic storage medium containing instructions are both recited at a high level of generality, (any computing system and any computer readable storage medium can substitute in and perform these operations as claimed) they amount to mere instructions to apply the judicial exception for generic computing components. The claim does not impose any more meaningful limitations and does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components to perform generic mental processes amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
In regards to claim 18, it is similar to claim 14 except instead of a computer system having the computer readable storage medium and computing node, claim 14 is directed towards a computer program product that comprises the computer readable storage medium with instructions on said medium that can be executed by a processor to perform the method of claim 1. Similar to claim 14, claim 18 recites the same abstract ideas (mental processes) but recited for the performance of generic computer components. As the computer readable storage medium is recited with a high level of generality, (any computer readable storage medium can be utilized to achieve the same outcome) the claim amounts to mere instructions to apply the judicial exception for generic computing components. Additionally, the claim also recites a limitation of “…the selection being based on the weight contribution from other nodes in that bin as indicated by the graph…” which simply adds on to the mental process and specifies what criterion the selection of the bins is based off of. Accordingly, the claim is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components to perform mental processes amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
In regards to claim 2, the claim is directed towards an additional step of partitioning an input signal space and placing the nodes of the bins within that allocated space. As the claim is also directed towards a mental process by which the selection and placement method is now modified by placing in a specific region, the claim does not provide any additional meaningful limitation. The additional limitation does not transform the claim into a practical application or significantly more than the judicial exception. The claim is rejected as an abstract idea (mental process) with the same reasons and judgement as applied to claim 1. 
In regards to claim 3, the claim is directed towards an addition to the selection step for the bins where placement corresponds to weight contributions from other nodes as indicated by the graph. As the claim is also directed towards a mental process by which the selection and placement method is now modified by what criterion is used to determine placement, the claim does not provide any additional meaningful limitation. The additional limitation does not transform the claim into a practical application or into significantly more than the judicial exception. The claim is rejected as an abstract idea (mental process) with the same reasons and judgement as applied to claim 1.
In regards to claim 4, the claim is directed towards the additional limitation that the nodes correspond to a core. As the claim is directed towards generally linking the use of a judicial exception to a particular technological environment or field of use, the claim does not provide any additional meaningful limitation [See MPEP 2106.05(h)]. The additional limitation does not transform the claim into a practical application or significantly more than the judicial exception. The claim is rejected as an abstract idea (mental process) with the same reasons and judgement as applied to claim 1.
In regards to claim 6, the claim is directed towards the additional limitation that specifies the neural network is a recurrent neural network. As the claim is directed towards merely tweaking the environment the abstract idea is taking place, it does not transform the claim into a practical application. The use of a recurrent neural network in the claim limitation does not impose a meaningful limitation that transforms the abstract idea to significantly more than the judicial exception. The claim is rejected as an abstract idea (mental process) with the same reasons and judgement as applied to claim 1.
In regards to claim 7, the claim is directed towards an additional limitation in which the weight contributions correspond to the number of connections between nodes. As the claim is directed towards the mere modification of a mental process, in which the selection and placement method now has an additional criterion used to determine placement, the claim does not provide any additional meaningful limitation. The additional limitation does not transform the claim into a practical application or into significantly more than the judicial exception. The claim is rejected as an abstract idea (mental process) with the same reasons and judgement as applied to claim 1.
In regards to claim 8, the claim is directed towards an additional limitation in which the weight contributions corresponds to the number of spikes between the nodes. As the claim is directed towards the mere modification of a mental process, in which the selection and placement method now has an additional criterion used to determine placement, the claim does not provide any additional meaningful limitation. The additional limitation does not transform the claim into a practical application or into significantly more than the judicial exception. The claim is rejected as an abstract idea (mental process) with the same reasons and judgement as applied to claim 1.
In regards to claim 9, the claim is directed towards an additional limitation in which the weight contributions include incoming and outgoing weight contributions. As the claim is directed towards specifying an additional piece of data, which is used for consideration in the mental process and could be noted by a human performing the task, the claim does not provide any additional meaningful limitation. The additional limitation does not transform the claim into a practical application or into significantly more than the judicial exception. The claim is rejected as an abstract idea (mental process) with the same reasons and judgement as applied to claim 1.
In regards to claim 10, the claim is directed towards the additional limitation that the bins correspond to a GPU. As the claim is directed towards generally linking the use of a judicial exception to a particular technological environment or field of use, the claim does not provide any additional meaningful limitation [See MPEP 2106.05(h)]. The additional limitation does not transform the claim into a practical application or significantly more than the judicial exception. The claim is rejected as an abstract idea (mental process) with the same reasons and judgement as applied to claim 1.
In regards to claim 11, the claim is directed towards the additional limitation that the bins correspond to a computing node. As the claim is directed towards generally linking the use of a judicial exception to a particular technological environment or field of use, the claim does not provide any additional meaningful limitation [See MPEP 2106.05(h)]. The additional limitation does not transform the claim into a practical application or significantly more than the judicial exception. The claim is rejected as an abstract idea (mental process) with the same reasons and judgement as applied to claim 1.
In regards to claim 12, the claim is directed towards an additional limitation of assigning the nodes a position within the bins they are assigned. As the independent claim that claim 12 relies on already recites selecting a bin for the plurality of nodes, specifying the location within the bins is not a limitation that transforms the claim into a practical application or into significantly more than the judicial exception. The claim is rejected as an abstract idea (mental process) with the same reasons and judgement as applied to claim 1.
In regards to claim 13, the claim is directed towards the additional limitations of: “wherein each of the plurality of nodes corresponds to a neurosynaptic core and each of the plurality of bins corresponds to a neurosynaptic chip, the method further comprising: placing each of the neurosynaptic cores on one of the plurality of neurosynaptic chips according to the bin selection”. As discussed in the rejection for claims 4 and 5, corresponding the nodes to a core and the bins to a chip is  generally linking the use of a judicial exception to a particular technological environment or field of use [See MPEP 2106.05(h)]. The addition of these limitations does not transform the claim into a practical application and does not provide significantly more than the judicial exception. The claim limitation adds a further step of specifying that the cores are then placed onto the chip according to the bin selection step from the independent claim. This claim limitation is also an abstract idea (mental process) as it is just deciding placement based off of decisions/data made previously. Chaining an additional mental process consisting of controlling a placement based on a previously made decision does not constitute a practical application. The cumulative claim elements, seen as a whole, do not transform the claim into significantly more than the judicial exception as they comprise the mere linking of a judicial exception to a particular technological environment along with an additional mental process of selection and placement based off of past data/decisions. The claim is rejected as an abstract idea (mental process) with the same reasons and judgement as applied to claim 1.
In regards to claim 15, the claim is directed towards an additional step of partitioning an input signal space and placing the nodes of the bins within that allocated space. As the claim is also directed towards a mental process by which the selection and placement method is now modified by placing in a specific region, the claim does not provide any additional meaningful limitation. The additional limitation does not transform the claim into a practical application or significantly more than the judicial exception. The claim is rejected as an abstract idea (mental process) with the same reasons and judgement as applied to claim 14.
In regards to claim 16, the claim is directed towards an addition to the selection step for the bins where placement corresponds to weight contributions from other nodes as indicated by the graph. As the claim is also directed towards a mental process by which the selection and placement method is now modified by what criterion is used to determine placement, the claim does not provide any additional meaningful limitation. The additional limitation does not transform the claim into a practical application or into significantly more than the judicial exception. The claim is rejected as an abstract idea (mental process) with the same reasons and judgement as applied to claim 14.
In regards to claim 17, the claim is directed towards the additional limitations of: “wherein each of the plurality of nodes corresponds to a neurosynaptic core and each of the plurality of bins corresponds to a neurosynaptic chip, the method further comprising: placing each of the neurosynaptic cores on one of the plurality of neurosynaptic chips according to the bin selection”. Corresponding the nodes to a core and the bins to a chip is generally linking the use of a judicial exception to a particular technological environment or field of use [See MPEP 2106.05(h)]. The addition of these limitations does not transform the claim into a practical application and does not provide significantly more than the judicial exception. The claim limitation adds a further step of specifying that the cores are then placed onto the chip according to the bin selection step from the independent claim. This claim limitation is also an abstract idea (mental process) as it is just deciding placement based off of decisions/data made previously. Chaining an additional mental process consisting of controlling a placement based on a previously made decision does not constitute a practical application. The cumulative claim elements, seen as a whole, do not transform the claim into significantly more than the judicial exception as they comprise the mere linking of a judicial exception to a particular technological environment along with an additional mental process of selection and placement based off of past data/decisions. The claim is rejected as an abstract idea (mental process) with the same reasons and judgement as applied to claim 14.
In regards to claim 19, the claim is directed towards an additional step of partitioning an input signal space and placing the nodes of the bins within that allocated space. As the claim is also directed towards a mental process by which the selection and placement method is now modified by placing in a specific region, the claim does not provide any additional meaningful limitation. The additional limitation does not transform the claim into a practical application or significantly more than the judicial exception. The claim is rejected as an abstract idea (mental process) with the same reasons and judgement as applied to claim 18.
In regards to claim 20, the claim is directed towards an addition to the selection step for the bins where placement corresponds to weight contributions from other nodes as indicated by the graph. As the claim is also directed towards a mental process by which the selection and placement method is now modified by what criterion is used to determine placement, the claim does not provide any additional meaningful limitation. The additional limitation does not transform the claim into a practical application or into significantly more than the judicial exception. The claim is rejected as an abstract idea (mental process) with the same reasons and judgement as applied to claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (“TrueNorth Ecosystem for Brain-Inspired Computing: Scalable Systems, Software, and Applications”) and further in view of Minkovich (US 9275328 B1).In regards to claim 1, Sawada teaches the following:
A method comprising: reading a description of a neural network,
[ (Pg. 13, Column 1, Lines 5-8) “Neural network descriptions can be specified using the Python library PyNN, and loaded onto the hardware using lower-level driver software”
This citation teaches the description of the neural network being read in via the hardware using lower-level driver software. ]
the neural network comprising a plurality of nodes;
[ (Pg. 4, Column 2, Lines 2-9) “Each TrueNorth neurosynaptic core represents a tiny fully-connected neural network with 256 output neurons and 256 input axons” ]
for each one of the plurality of nodes, generating a graph corresponding to the nodes neighboring that one of the plurality of nodes within the neural network;
[ (Pg. 4, Column 2, Lines 6-9) “When cores are tiled on the chip and connected by a network-on-the-chip, these small bipartite graphs are combined to form a larger neural network.”
This citation from Sawada teaches that the neural networks are tiled and these smaller graphs are then combined to form a larger neural network graph as seen in Fig. 2 bottom left. ]
[ (Pg. 4, Column 2, Lines 17-18) “An input spike event activates an axon, which drives all connected neurons”
This citation along with Fig. 3 showcases the plurality of neural network graphs being combined into one graph and the spike driving all the connected neurons. Examiner notes that the claim recites “incident” and for the purposes of examination for this office action, “incident” is interpreted to mean “input spike”. Please see the §112(b) section above for more details. ]
for each one of the plurality of nodes, selecting a bin of a plurality of bins for placement of the one of the plurality of nodes;
[ (Pg. 2, Fig. 2)
Examiner notes that “bins” is not defined in the spec nor is it a common term that is well known in the art. Examiner interprets the term to mean an artificial grouping. Please see the §112(b) above to see more details. As such, the complete bi-partite graph shown within the core is equivalent to a bin. ]
wherein each of the plurality of bins corresponds to a neurosynaptic chip.
[ (Pg. 3, Col. 2, Lines 10-12) “The TrueNorth chip consists of 4,096 cores, tiled as a 64 × 64 array, (Fig. 2 lower right). Each chip implements over 1 million neurons and over 256 million synapses”
The bins (equivalent to groups of graphs of Sawada) are arranged within the core(s) which correspond to the chip(s). The citations for the clusters can be seen in the rejection for claim 1. ]
What is not distinctly disclosed by Sawada and is instead taught by Minkovich is seen below:
outputting a placement description for the plurality of nodes to the plurality of bins.
[ (Col. 2, Lines 31-34) “The method of neuromorphic compiling comprises providing analytic placement of neurons in a neural network description, the analytic placement to produce placed neurons”
This citation teaches the compiler of Minkovich outputting a neural network description after it has placed the neurons. Examiner notes that the structure being output (plurality of nodes and plurality of bins) is taught by the primary reference and the secondary reference is relied upon to teach the outputting of a placement description. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for neurosynaptic processing as taught by Sawada with the hardware description output as taught by Minkovich. One of ordinary skill in the art, prior to the effective filing date, would find this obvious because combining the two would provide a time efficient mechanism to implement arbitrarily large neural networks in a neural fabric [ Minkovich (Col. 3, Lines 43-47) ]. This would provide the obvious benefit of saving time when implementing said mechanisms.

In regards to claim 2, The method of claim 1, is taught by Sawada/Minkovich as seen in the rejection for claim 1 above. Sawada continues by teaching the following:
further comprising: uniformly partitioning topographic regions of an input signal space,
[ (Pg. 7, Col. 2, Lines 2-4) “In Step B to Step C, the algorithm clusters and co-locates cores that process topographically neighboring regions of the input signal first”
This citation from Sawada, which is underneath the pseudo-code algorithm, explains partitioning (clusters and co-locates) the input signals. ]
and wherein the bin selection comprises allocating input nodes of the plurality of nodes according to the partitioning of the input signal space.
[ (Pg. 2, Col. 2, Lines 2-5) “Each TrueNorth neurosynaptic core represents a tiny fully-connected neural network with 256 output neurons and 256 input axons, connected by 256×256
synapses, one for every axon–neuron combination—a complete bipartite graph”
This citation discloses the partitioning of the input axons and neurons through creating the complete bi-partite graph of the same size. ]

In regards to claim 3, The method of claim 1, is taught by Sawada/Minkovich as seen in the rejection for claim 1 above. Sawada continues by teaching the following:
wherein the bin selection comprises allocating non-input nodes of the plurality of nodes according to weight contributions from other nodes in that bin as indicated by the graph.[ (Pg. 7, Col. 2, Lines 4-7) “These are the Input layer cores shown in Fig. 6. Then cores from each consecutive network layer are placed iteratively in the same chip as their source cores while minimizing the cost function (Step D)”
This citation along with Fig. 6 show that the input layer nodes are placed and then non-input nodes are placed in a layer-by-layer manner. Examiner notes that the cost function and distance as referenced by the citation and the corresponding figure are equivalent to the graph indication. ]

In regards to claim 4, The method of claim 1, is taught by Sawada/Minkovich as seen in the rejection for claim 1 above. Sawada continues by teaching the following:
wherein each of the plurality of nodes corresponds to a neurosynaptic core.
[ (Pg. 4, Column 2, Lines 2-9) “Each TrueNorth neurosynaptic core represents a tiny fully-connected neural network with 256 output neurons and 256 input axons” ]

In regards to claim 6, The method of claim 1, is taught by Sawada/Minkovich as seen in the rejection for claim 1 above. Sawada continues by teaching the following:
wherein the neural network is a recurrent neural network.
[ (Pg. 9, Table 1, “Neural Circuit Modeling”)
This table which is labeled the ecosystem partner project and gives credit to the partners of the project notes that the neural circuit modeling was a “spike-based recurrent network” ]

In regards to claim 9, The method of claim 3, is taught by Sawada/Minkovich as seen in the rejection for claim 3 above. Minkovich continues by teaching the following:
wherein the weight contributions include an incoming weight contribution and an outgoing weight contribution.
[ (Col. 6, Lines 39-44) “The adjustment may be defined by an STDP learning rule that establishes a variation in a synaptic conductance or weight w, based on a time difference (both positive and negative) or relative timing of input and output action potentials (i.e., spikes) at the synapse”
This citation, and the paragraph as a whole, from Minkovich teaches the variable weight characteristic in regards to both an input and output weight activation. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for neurosynaptic processing as taught by Sawada with the different weight contributions as taught by Minkovich. One of ordinary skill in the art, prior to the effective filing date, would find this obvious because combining the two would provide a highly scalable, automated, and time efficient mechanism to implement arbitrarily large neural networks in a neural fabric. [ Minkovich (Col. 3, Lines 43-47) ]. This would provide the obvious benefit of being able to scale up large networks in an efficient manner.

In regards to claim 10, The method of claim 1, is taught by Sawada/Minkovich as seen in the rejection for claim 1 above. Sawada continues by teaching the following:
wherein each of the plurality of bins corresponds to a GPU.
[ (Pg. 3, Col. 2, Lines 25-28) “Present on all four sides of TrueNorth, these native inter-chip interfaces (Fig. 3) create a logically seamless grid of cores across different chips.” ]
[ (Pg. 3, Col. 2, Lines 40-45) “The ARM cores enable the NS16e to run as a standalone system. However, in the primary configuration, we disable the ARM cores and use the highspeed transceivers on the SoC as a PCIe communication bridge to a host computer (Dual Intel Xeon E5-2630 processors, 256GB RAM, and two Nvidia Titan-X GPU cards)”
These two citations are specifically recited by the examiner but the entire sub-section labeled “C. NS16e Platform” is relevant to the citation. The section discusses how the cores (which are comprised of the groupings of neurons) are connected to a CPU and GPU which host the chips and perform operations thereon. The citation below helps show this. ]
[ (Pg. 3, Col. 2, Lines 48-50) “For example, the CPU/GPU/FPGA may be used for pre-/post-processing or data transduction, such as applying image and audio filters or performing spike conversion” ]

In regards to claim 11, The method of claim 1, is taught by Sawada/Minkovich as seen in the rejection for claim 1 above. Sawada continues by teaching the following:
wherein each of the plurality of bins corresponds to a computing node.
[ (Pg. 3, Col. 2, Lines 25-28) “Present on all four sides of TrueNorth, these native inter-chip interfaces (Fig. 3) create a logically seamless grid of cores across different chips.” ]
[ (Pg. 3, Col. 2, Lines 40-45) “The ARM cores enable the NS16e to run as a standalone system. However, in the primary configuration, we disable the ARM cores and use the highspeed transceivers on the SoC as a PCIe communication bridge to a host computer (Dual Intel Xeon E5-2630 processors, 256GB RAM, and two Nvidia Titan-X GPU cards)”
These two citations are specifically recited by the examiner but the entire sub-section labeled “C. NS16e Platform” is relevant to the citation. The section discusses how the cores (which are comprised of the groupings of neurons) are connected to a CPU and GPU which host the chips and perform operations thereon. The citation below helps show this. Examiner notes that applicant’s specification shows a computing node {(Fig. 26) and (¶0095)} which showcases an ordinary computer system which is shown through the prior art by use of a host computer. ]
[ (Pg. 3, Col. 2, Lines 48-50) “For example, the CPU/GPU/FPGA may be used for pre-/post-processing or data transduction, such as applying image and audio filters or performing spike conversion” ]

In regards to claim 12, The method of claim 1, is taught by Sawada/Minkovich as seen in the rejection for claim 1 above. Minkovich continues by teaching the following:
further comprising: assigning the one of the plurality of nodes to a position within the selected bin
[ (Col. 8, Line 49-56) “Analytic placement results in or produces placed neurons by establishing an initial placement of the neurons, according to various embodiments. In particular, the analytic placement may provide an initial placement of the neurons in bounded space such as, but not limited to, a two-dimensional (2-D) substantially rectangular region”
This citation from Minkovich teaches a system capable of placing neurons within a specific portion or arrangement of a specific region. Examiner notes that the bins are taught with the primary reference, but the secondary reference supports a grouping similar to the claim limitation for “bin” and therefore teaches the assignment of neurons/nodes to a certain position. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for neurosynaptic processing as taught by Sawada with the neuron placement mechanism as taught by Minkovich. One of ordinary skill in the art, prior to the effective filing date, would find this obvious because combining the two would provide a highly scalable, automated, and time efficient mechanism to implement arbitrarily large neural networks in a neural fabric. [ Minkovich (Col. 3, Lines 43-47) ]. This would provide the obvious benefit of being able to scale up large networks in an efficient manner.

In regards to claim 13, The method of claim 1, is taught by Sawada/Minkovich as seen in the rejection for claim 1 above. Sawada continues by teaching the following:
wherein each of the plurality of nodes corresponds to a neurosynaptic core
[ (Pg. 4, Column 2, Lines 2-9) “Each TrueNorth neurosynaptic core represents a tiny fully-connected neural network with 256 output neurons and 256 input axons” ]
and each of the plurality of bins corresponds to a neurosynaptic chip,
[ (Pg. 3, Col. 2, Lines 10-12) “The TrueNorth chip consists of 4,096 cores, tiled as a 64 × 64 array, (Fig. 2 lower right). Each chip implements over 1 million neurons and over 256 million synapses”
The bins (equivalent to groups of graphs of Sawada) are arranged within the core(s) which correspond to the chip(s). The citations for the clusters can be seen in the rejection for claim 1. ]
the method further comprising: placing each of the neurosynaptic cores on one of the plurality of neurosynaptic chips according to the bin selection.
[ (Pg. 7, Col. 1, Lines 10-14) “Given a network model and the target hardware chip array, the placer attempts to find a core mapping that minimizes inter-chip communication, minimizes total spike travel distance, and maximizes external input and output”
This citation from Sawada teaches the cores being selected and being placed onto the chips. ]
[ (Pg. 8, Col. 1, 5-8) “Observe that the topographic connections between layers allows for efficient local grouping of neurosynaptic cores, which in turn enables the network to be efficiently mapped onto the chips”
This citation is in support of the one above it and shows that the positioning of the neurons and connections between the layers allows for placement decisions in regards to the core on the chips. ]

In regards to claim 14, Sawada teaches the following:
reading a description of a neural network from the data store,
[ (Pg. 13, Column 1, Lines 5-8) “Neural network descriptions can be specified using the Python library PyNN, and loaded onto the hardware using lower-level driver software”
This citation teaches the description of the neural network being read in via the hardware using lower-level driver software. ]
the neural network comprising a plurality of nodes;
[ (Pg. 4, Column 2, Lines 2-9) “Each TrueNorth neurosynaptic core represents a tiny fully-connected neural network with 256 output neurons and 256 input axons” ]
for each one of the plurality of nodes, generating a graph corresponding to the nodes neighboring that one of the plurality of nodes within the neural network;
[ (Pg. 4, Column 2, Lines 6-9) “When cores are tiled on the chip and connected by a network-on-the-chip, these small bipartite graphs are combined to form a larger neural network.”
This citation from Sawada teaches that the neural networks are tiled and these smaller graphs are then combined to form a larger neural network graph as seen in Fig. 2 bottom left. ]
[ (Pg. 4, Column 2, Lines 17-18) “An input spike event activates an axon, which drives all connected neurons”
This citation along with Fig. 3 showcases the plurality of neural network graphs being combined into one graph and the spike driving all the connected neurons. Examiner notes that the claim recites “incident” and for the purposes of examination for this office action, “incident” is interpreted to mean “input spike”. Please see the §112(b) section above for more details. ]
for each one of the plurality of nodes, selecting a bin of a plurality of bins for placement of the one of the plurality of nodes;
[ (Pg. 2, Fig. 2)
Examiner notes that “bins” is not defined in the spec nor is it a common term that is well known in the art. Examiner interprets the term to mean an artificial grouping. Please see the §112(b) above to see more details. As such, the complete bi-partite graph shown within the core is equivalent to a bin. ]
What is not distinctly disclosed by Sawada and is instead taught by Minkovich is seen below:
A system comprising: a data store; 
[ (Col. 11, Lines  55-59) “The computer program when accessed by a computer and executed may implement the neuromorphic compiler 100, for example. In some examples, the computer memory may comprise primary memory of a general-purpose computer” 
This citation teaches the computer node (computer) and a data store (memory). ]
a computing node comprising a computer readable storage medium having program instructions embodied therewith,
[ (Col. 11, Lines 52-53) “For example, the instructions may be instructions of a computer program stored in a computer memory”
This citation teaches the computer readable medium. Examiner notes the computing node was taught in the citation above. ]
the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising:
[ (Col. 11, Lines 55-57) “The computer program when accessed by a computer and executed may implement the neuromorphic compiler 100, for example” ]
outputting a placement description for the plurality of nodes to the plurality of bins.
[ (Col. 2, Lines 31-34) “The method of neuromorphic compiling comprises providing analytic placement of neurons in a neural network description, the analytic placement to produce placed neurons”
This citation teaches the compiler of Minkovich outputting a neural network description after it has placed the neurons. Examiner notes that the structure being output (plurality of nodes and plurality of bins) is taught by the primary reference and the secondary reference is relied upon to teach the outputting of a placement description. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for neurosynaptic processing as taught by Sawada with the hardware description output as taught by Minkovich. One of ordinary skill in the art, prior to the effective filing date, would find this obvious because combining the two would provide a time efficient mechanism to implement arbitrarily large neural networks in a neural fabric [ Minkovich (Col. 3, Lines 43-47) ]. This would provide the obvious benefit of saving time when implementing said mechanisms.

In regards to claim 15, The system of claim 14, is taught by Sawada/Minkovich as seen in the rejection for claim 14 above. Sawada continues by teaching the following:
the method further comprising: uniformly partitioning topographic regions of an input signal space,
[ (Pg. 7, Col. 2, Lines 2-4) “In Step B to Step C, the algorithm clusters and co-locates cores that process topographically neighboring regions of the input signal first”
This citation from Sawada, which is underneath the pseudo-code algorithm, explains partitioning (clusters and co-locates) the input signals. ]
and wherein the bin selection comprises allocating input nodes of the plurality of nodes according to the partitioning of the input signal space.
[ (Pg. 2, Col. 2, Lines 2-5) “Each TrueNorth neurosynaptic core represents a tiny fully-connected neural network with 256 output neurons and 256 input axons, connected by 256×256
synapses, one for every axon–neuron combination—a complete bipartite graph”
This citation discloses the partitioning of the input axons and neurons through creating the complete bi-partite graph of the same size. ]

In regards to claim 16, The system of claim 14, is taught by Sawada/Minkovich as seen in the rejection for claim 14 above. Sawada continues by teaching the following:
wherein the bin selection comprises allocating non-input nodes of the plurality of nodes according to weight contributions from other nodes in that bin as indicated by the graph.[ (Pg. 7, Col. 2, Lines 4-7) “These are the Input layer cores shown in Fig. 6. Then cores from each consecutive network layer are placed iteratively in the same chip as their source cores while minimizing the cost function (Step D)”
This citation along with Fig. 6 show that the input layer nodes are placed and then non-input nodes are placed in a layer-by-layer manner. Examiner notes that the cost function and distance as referenced by the citation and the corresponding figure are equivalent to the graph indication. ]

In regards to claim 17, The system of claim 14, is taught by Sawada/Minkovich as seen in the rejection for claim 14 above. Sawada continues by teaching the following:
wherein each of the plurality of nodes corresponds to a neurosynaptic core
[ (Pg. 4, Column 2, Lines 2-9) “Each TrueNorth neurosynaptic core represents a tiny fully-connected neural network with 256 output neurons and 256 input axons” ]
and each of the plurality of bins corresponds to a neurosynaptic chip,
[ (Pg. 3, Col. 2, Lines 10-12) “The TrueNorth chip consists of 4,096 cores, tiled as a 64 × 64 array, (Fig. 2 lower right). Each chip implements over 1 million neurons and over 256 million synapses”
The bins (equivalent to groups of graphs of Sawada) are arranged within the core(s) which correspond to the chip(s). The citations for the clusters can be seen in the rejection for claim 1. ]
the method further comprising: placing each of the neurosynaptic cores on one of the plurality of neurosynaptic chips according to the bin selection.
[ (Pg. 7, Col. 1, Lines 10-14) “Given a network model and the target hardware chip array, the placer attempts to find a core mapping that minimizes inter-chip communication, minimizes total spike travel distance, and maximizes external input and output”
This citation from Sawada teaches the cores being selected and being placed onto the chips. ]
[ (Pg. 8, Col. 1, 5-8) “Observe that the topographic connections between layers allows for efficient local grouping of neurosynaptic cores, which in turn enables the network to be efficiently mapped onto the chips”
This citation is in support of the one above it and shows that the positioning of the neurons and connections between the layers allows for placement decisions in regards to the core on the chips. ]

In regards to claim 18, Sawada teaches the following:
reading a description of a neural network,
[ (Pg. 13, Column 1, Lines 5-8) “Neural network descriptions can be specified using the Python library PyNN, and loaded onto the hardware using lower-level driver software”
This citation teaches the description of the neural network being read in via the hardware using lower-level driver software. ]
the neural network comprising a plurality of nodes;
[ (Pg. 4, Column 2, Lines 2-9) “Each TrueNorth neurosynaptic core represents a tiny fully-connected neural network with 256 output neurons and 256 input axons” ]
for each one of the plurality of nodes, generating a graph corresponding to the nodes neighboring that one of the plurality of nodes within the neural network;
[ (Pg. 4, Column 2, Lines 6-9) “When cores are tiled on the chip and connected by a network-on-the-chip, these small bipartite graphs are combined to form a larger neural network.”
This citation from Sawada teaches that the neural networks are tiled and these smaller graphs are then combined to form a larger neural network graph as seen in Fig. 2 bottom left. ]
[ (Pg. 4, Column 2, Lines 17-18) “An input spike event activates an axon, which drives all connected neurons”
This citation along with Fig. 3 showcases the plurality of neural network graphs being combined into one graph and the spike driving all the connected neurons. Examiner notes that the claim recites “incident” and for the purposes of examination for this office action, “incident” is interpreted to mean “input spike”. Please see the §112(b) section above for more details. ]
for each one of the plurality of nodes, selecting a bin of a plurality of bins for placement of the one of the plurality of nodes, the selection being based on the weight contribution from other nodes in that bin as indicated by the graph;
[ (Pg. 2, Fig. 2)
Examiner notes that “bins” is not defined in the spec nor is it a common term that is well known in the art. Examiner interprets the term to mean an artificial grouping. Please see the §112(b) above to see more details. As such, the complete bi-partite graph shown within the core is equivalent to a bin. ] 
[ (Pg. 7, Col. 2, Lines 4-7) “These are the Input layer cores shown in Fig. 6. Then cores from each consecutive network layer are placed iteratively in the same chip as their source cores while minimizing the cost function (Step D)”
This citation along with Fig. 6 show that the input layer nodes are placed and then non-input nodes are placed in a layer-by-layer manner. Examiner notes that the cost function and distance as referenced by the citation and the corresponding figure are equivalent to the graph indication. ]
What is not distinctly disclosed by Sawada and is instead taught by Minkovich is seen below:
A computer program product for neurosynaptic core placement, the computer program product comprising a computer readable storage medium having program instructions embodied therewith,
[ (Col. 11, Lines 52-53) “For example, the instructions may be instructions of a computer program stored in a computer memory”
This citation teaches the computer readable medium with the instructions. ]
the program instructions executable by a processor to cause the processor to perform a method comprising:
[ (Col. 11, Lines 55-57) “The computer program when accessed by a computer and executed may implement the neuromorphic compiler 100, for example” ]
outputting a placement description for the plurality of nodes to the plurality of bins.
[ (Col. 2, Lines 31-34) “The method of neuromorphic compiling comprises providing analytic placement of neurons in a neural network description, the analytic placement to produce placed neurons”
This citation teaches the compiler of Minkovich outputting a neural network description after it has placed the neurons. Examiner notes that the structure being output (plurality of nodes and plurality of bins) is taught by the primary reference and the secondary reference is relied upon to teach the outputting of a placement description. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for neurosynaptic processing as taught by Sawada with the hardware description output as taught by Minkovich. One of ordinary skill in the art, prior to the effective filing date, would find this obvious because combining the two would provide a time efficient mechanism to implement arbitrarily large neural networks in a neural fabric [ Minkovich (Col. 3, Lines 43-47) ]. This would provide the obvious benefit of saving time when implementing said mechanisms.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada/Minkovich as applied above, and further in view of Hunzinger (US 9015096 B2).
In regards to claim 7, The method of claim 3, is taught by Sawada/Minkovich as seen in the rejection for claim 3 above. Hunzinger continues by teaching the following:
wherein the weight contributions correspond to a number of connections between nodes.
[ (Col. 5, Lines 29-35) “The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons (pre-synaptic neurons relative to the synapses 104). For certain aspects, these signals may be scaled according to adjustable synaptic weights w1 (i,i+1), . . . , wP (i,i+1) (where P is a total number of synaptic connections between the neurons of levels 102 and 106)” (emphasis added)
This citation teaches that the weight contributions correspond to the number of connections between the nodes and the number of spikes between the nodes. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for neurosynaptic processing as taught by Sawada/Minkovich with the different weight contributions as taught by Hunzinger. One of ordinary skill in the art, prior to the effective filing date, would find this obvious because combining the two would provide a faster simulation of spiking neural networks and a method for modeling general neural network behaviors. [ Hunzinger (Abstract) ]. This would provide the obvious benefit of being able to scale up large networks in an efficient manner.

In regards to claim 8, The method of claim 3, is taught by Sawada/Minkovich as seen in the rejection for claim 3 above. Hunzinger continues by teaching the following:
wherein the weight contributions corresponds to numbers of spikes between nodes.
[ (Col. 5, Lines 29-35) “The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons (pre-synaptic neurons relative to the synapses 104). For certain aspects, these signals may be scaled according to adjustable synaptic weights” (emphasis added)
This citation from Hunzinger teaches the signals (spikes) corresponding to synaptic weights. ]
Please see the motivation to combine from claim 7 above.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.
Additionally, any claim amendments for any reason should include remarks indicating clear support in the originally filed specification.

Response to Arguments
Regarding the 35 U.S.C. 112(b) rejection concerning the term bin, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that the term bin has been clarified by the addition of the limitation, “each of the plurality of bins corresponds to a neurosynaptic chip.”  Examiner disagrees for at least the following reasons.
The phrase, “each of the plurality of bins corresponds to a neurosynaptic chip” does not overcome the indefiniteness rejection because it does not clearly define the term.  The term “corresponds” does not provide any clear limitation which could define the term bin.  It is unclear if the term “correspond” means each bin is assigned to a chip, each bin is located on a chip, each bin represents a chip logically, etc.  For at least these reasons, the rejections are maintained.
Regarding the 35 U.S.C. 101 rejections, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that the claims are not directed to an abstract idea, the abstract idea is integrated into a practical application, and the claims provide meaningful limitations that amount to significantly more.  Examiner disagrees with each point for at least the following reasons.
Looking at exemplary claim 1, the method contains numerous steps that can be performed in the human mind or with pen and paper as described above in the rejection.  The limitations of reading a description, generating a graph, selecting a bin, and the wherein clause are all possible under the mental process category of abstract ideas.  Therefore, the claim contains an abstract idea.  Turning to a practical application or significantly more, the additional elements (i.e. the non-abstract idea elements) of the claim must be inspected to determine if they can provide an integration of the abstract idea into a practical application, or can provide significantly more than the abstract idea.  The current claims can do neither.  The only additional element in claim 1 is the outputting of placement data which is mere extra-solution activity providing neither a practical application or significantly more.  For at least these reasons, the rejections are maintained.
Regarding the prior art rejections, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that the references fail to disclose, “for each one of the plurality of nodes, selecting a bin of a plurality of bins for placement of the one of the plurality of nodes…wherein each of the plurality of bins corresponds to a neurosynaptic chip” because Sawada fails to disclose bins.  Examiner disagrees for at least the following reasons.
As outlined in the above 35 U.S.C. 112(b) rejection and response above, the claims do not clearly define what a bin is.  As explained in the rejection, for examination purposes “bin” or “bins”  are interpreted to be any grouping, association, or categorization of the nodes.  As disclosed in Sawada, the placement of the nodes into graphs or networks satisfies this limitation as currently recited.   Furthermore, the recitation of “wherein each of the plurality of bins corresponds to a neurosynaptic chip” does not require the bin to be a synaptic chip as explained above in the 112 section.
Additionally, for claim 18, Applicant argues that the references do not disclose the limitation, “the selection being based on the weight contribution from other nodes in that bin as indicated by the graph.”  Examiner disagrees for at least the following reasons.  Again, the indefiniteness of the term “bin” factors into the analysis.  Sawada discloses that input nodes are placed and then non-input nodes are placed in a layer-by-layer manner.  Since input nodes are passive and do not have weight and non-input nodes do have weights, the placement of the nodes in a layer-by-layer manner is based on the weight contribution of the node at least between the input and other layers.  Further, the cost function in the citation is directed to the accuracy of the network which is impacted by the weight contribution of the nodes in the network.  Examiner disagrees for at least the following reasons
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123